     Case 3:19-cv-01718-N Document 25 Filed 04/14/20         Page 1 of 13 PageID 112



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LAURA PARROTT ON BEHALF OF                   §
HERSELF AND ON BEHALF OF ALL                 §
OTHERS SIMILARLY SITUATED,                   §
                                             §
        Plaintiffs,                          §
                                             §
v.                                           §          Civil Action No. 3:19-CV-1718-N
                                             §
D.C.G., INC., d/b/a THE LODGE and            §
DAWN M. RIZOS,                               §
                                             §
        Defendants.                          §

                      MEMORANDUM OPINION AND ORDER

        This Memorandum Opinion and Order addresses Defendants D.C.G., Inc. d/b/a The

Lodge (“The Lodge”) and Dawn M. Rizos’s (collectively, “Defendants”) Rule 12(b)(1)

motion to dismiss or to stay and compel arbitration. For the reasons below, the Court orders

the parties to proceed to arbitration if they wish to litigate the claims and exercises its

discretion to dismiss this case without prejudice.

                               I. ORIGINS OF THE DISPUTE

        This dispute arose from the employment relationship between Plaintiff Laura Parrott

(“Parrott”), a dancer, and The Lodge, a Dallas nightclub employing Parrott. Defs.’ Mot.

Dismiss or Compel Brief 1–2 [10]. On July 18, 2019, Parrott filed this class action lawsuit

claiming that The Lodge had violated the Fair Labor Standards Act (“FLSA”) by first

misclassifying her and similarly situated personnel as independent contractors rather than

employees and then denying them minimum wages required by FLSA. Id. at 2. The Lodge


ORDER – PAGE 1
  Case 3:19-cv-01718-N Document 25 Filed 04/14/20                Page 2 of 13 PageID 113



filed this Rule 12(b)(1) motion to dismiss or to stay and compel arbitration, arguing that

Parrott signed a contract with an arbitration clause requiring arbitration of any employment

disputes and waiving the right to bring a class or collective action lawsuit.

                                   II. LEGAL STANDARDS

                         A. Subject Matter Jurisdiction Standard

       Federal court subject matter jurisdiction is circumscribed by Article III and requires

both constitutional and statutory authorization. U.S. Const. art. III, § 2; Stockman v. Fed.

Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998). A court properly dismisses a case

where it lacks the constitutional or statutory power to decide it. Home Builders Ass’n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

       A Rule 12(b)(1) movant may challenge subject matter jurisdiction through either a

facial attack, which challenges the sufficiency of the pleadings, or a factual attack, which

provides evidentiary materials in addition to the motion. Rodriguez v. Tex. Comm’n on the

Arts, 992 F. Supp. 876, 878 (N.D. Tex. 1998). In determining whether subject matter

jurisdiction exists, courts may consider “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981). Plaintiff bears the burden of

proof in the Rule 12(b)(1) context, but a court should grant the motion “only if it appears

certain that the plaintiff cannot prove a set of facts in support of his claim that would entitle




ORDER – PAGE 2
    Case 3:19-cv-01718-N Document 25 Filed 04/14/20          Page 3 of 13 PageID 114



plaintiff to relief.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (internal

citation omitted).1

                            B. Motion to Compel Arbitration

       The Federal Arbitration Act requires district courts to compel arbitration if they

determine that there is a valid arbitration agreement encompassing the issues in dispute. 9

U.S.C. § 3; see also Haliburton Energy Servs., Inc. v. Ironshore Specialty Ins. Co., 921

F.3d 522, 530 (5th Cir. 2019). In considering whether to order a dispute to arbitration,

courts “are limited to determinations regarding [1] whether a valid agreement to arbitrate

exists and [2] the scope and enforcement of the agreement.” Gulf Guar. Life Ins. Co v.

Conn. Gen. Life. Ins. Co., 304 F.3d 476, 486 (5th Cir. 2002). Arbitration may not be

compelled, however, if the claims are nonarbitrable under a federal statute or policy. JP

Morgan Chase & Co. v. Conegie ex rel Lee, 492 F.3d 596, 598 (5th Cir. 2007). Courts

apply state contract law to determine whether the arbitration agreement is valid and the

claims are within its scope, and the party seeking to compel arbitration bears the burden of

establishing these elements. Haliburton Energy Servs., Inc., 921 F.3d at 530–31.

     III. THE COURT EXERCISES ITS DISCRETION TO DISMISS PARROTT’S CLAIMS

                      A. The Court has Subject Matter Jurisdiction

       As a threshold matter, The Lodge contends that this Court lacks subject matter

jurisdiction over Parrott’s FLSA claims because Parrott signed a valid arbitration



1
 Although the Supreme Court has abrogated this standard in the Rule 12(b)(6) context, see
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
570 (2007), courts still use this verbiage in the Rule 12(b)(1) context.
ORDER – PAGE 3
    Case 3:19-cv-01718-N Document 25 Filed 04/14/20            Page 4 of 13 PageID 115



agreement committing all claims arising from her employment with The Lodge to

arbitration. In support of this argument, The Lodge relies on Fifth Circuit precedent

upholding dismissals of cases where all claims fell within the scope of valid arbitration

agreements. Fedmet Corp. v. M/V Buyalyk, 194 F.3d 674, 678–79 (5th Cir. 1999); Alford

v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992). The Court does not

find The Lodge’s reading of caselaw to be persuasive.

       The Fifth Circuit opinions do not specify whether dismissal was premised on lack

of subject matter jurisdiction. While one of the dismissals the Fifth Circuit upheld was

without prejudice, similar to a Rule 12(b)(1) dismissal, the Fifth Circuit stated that district

courts have the “discretion” to dismiss when all claims are arbitrable and that it reviews

dismissals under an abuse of discretion standard. Fedmet Corp., 194 F.3d at 677 (“We

have previously held that district courts have discretion to dismiss cases in favor of

arbitration under 9 U.S.C. 3.”); Alford, 975 F.2d at 1164. Because lack of subject matter

jurisdiction requires a federal court to dismiss a case, the Court does not read these opinions

as standing for the proposition that a district court lacks subject matter jurisdiction over

claims falling within the scope of an arbitration agreement. The language of the FAA

supports this reading, as it does not require dismissal and even mandates that a court stay

a case during arbitration where the claims are arbitrable.2 The Court thus denies the Rule

12(b)(1) motion to dismiss for lack of subject matter jurisdiction.


2
  Section 3 states as follows: “If any suit or proceeding be brought in any of the courts of
the United States upon any issue referable to arbitration under an agreement in writing for
such arbitration, the court in which such suit is pending, upon being satisfied that the issue
involved in such suit or proceeding is referable to arbitration under such an agreement,
ORDER – PAGE 4
  Case 3:19-cv-01718-N Document 25 Filed 04/14/20              Page 5 of 13 PageID 116



      B. Parrott’s Claims are Within the Scope of a Valid Arbitration Agreement

       1.   The arbitration agreement is properly authenticated and admissible.

Parrott’s initial objection to The Lodge’s motion to compel arbitration is directed to the

admissibility of the alleged arbitration agreement The Lodge submitted with its motion.

Parrott contends that this Court may not consider that document in deciding this motion

because The Lodge did not submit a declaration affirming that it is an authenticated copy

of the arbitration agreement. Parrott also contends that the document is inadmissible

hearsay. The Court rejects these arguments and determines that it may consider the

document in deciding the motion to compel arbitration.

       When it filed its motion to compel arbitration, The Lodge attached a copy of the

arbitration agreement that was part of the contract Parrott allegedly signed at the outset of

her employment with The Lodge but did not include a declaration authenticating the

arbitration agreement at the time. The Lodge did provide a declaration by a sworn affiant

with its reply brief, as well as the arbitration agreement it had included with its motion and

the entire contract from which the arbitration agreement was excerpted. The declaration

attested to the authenticity of the arbitration agreement and the contract that The Lodge

submitted. Under Federal Rule of Evidence 901(b)(1), the testimony of The Lodge’s




shall on application of one of the parties stay the trial of the action until such arbitration
has been had in accordance with the terms of the agreement, providing the applicant for
the stay is not in default in proceeding with such arbitration.” 9 U.S.C. § 3 (emphasis
added).
ORDER – PAGE 5
    Case 3:19-cv-01718-N Document 25 Filed 04/14/20            Page 6 of 13 PageID 117



affiant and custodian of its records is sufficient to authenticate the document as constituting

an accurate copy of the arbitration agreement.3 FED. R. EVID. 901(b)(1).

       Further, the arbitration agreement is not inadmissible hearsay because “[s]igned

instruments, such as wills, contracts, and promissory notes are writings that have

independent legal significance, and are nonhearsay.” Kepner-Tregoe, Inc. v. Leadership

Software, Inc., 12 F.3d 527, 540 (5th Cir. 1994) (asserting that a contract is a “verbal act”

with “legal reality independent of the truth of any statement contained in it”); see also Levy

v. McGill, 137 F. App’x 613, 616 (5th Cir. 2004) (holding that an asset purchase agreement

was admissible to show that a deed of trust had been assigned to a party).

       2. The arbitration agreement is valid and enforceable. The Court next must

determine whether the admissible document produced by The Lodge evinces a valid

arbitration agreement. Parrott does not dispute that the arbitration agreement satisfies the

elements for a contract under Texas law or suggest that she did not sign it.4 Instead, she

argues that the agreement is void for illegality and unconscionability. These arguments are



3
  There is no requirement under Rule 901 that evidence produced to authenticate a
document be produced simultaneously with the document attached to a party’s motion and
initial briefing. FED. R. EVID. 901(a), (b).
4
  The Court holds that the arbitration agreement in this case satisfies the elements for a
binding contract. Under Texas law, a contract exists if there is “(1) an offer; (2) an
acceptance in strict compliance with the terms of the offer; (3) a meeting of the minds; (4)
each party’s consent to the terms; and (5) execution and delivery of the contract with intent
that it be mutual and binding. In re Capco Energy, Inc., 669 F.3d 274, 279–80 (5th Cir.
2012) (internal quotation omitted). The arbitration agreement within the parties’ contract
contains a mutual promise that each party will arbitrate “any disputes” arising from their
employment relationship and was signed by both parties without any apparent reservation.
Defs.’ Reply Appx. Ex. B 8, 10 [17.2].
ORDER – PAGE 6
  Case 3:19-cv-01718-N Document 25 Filed 04/14/20              Page 7 of 13 PageID 118



largely based on the same underlying premise — that one of the arbitration clause’s

provisions is at odds with mandatory FLSA provisions. Because the arbitration agreement

is subject to a severability clause and the offending portions of the clause may be severed,

the Court holds that the arbitration agreement is neither illegal nor unconscionable.

       The FAA requires district courts to apply state contract law to determine whether

an arbitration agreement is valid. Papalote Creek II, LLC v. Lower Co. River Authority,

918 F.3d 450, 454 (5th Cir. 2019). Under Texas law, a contract is void for illegality if its

terms require a party to violate state or federal law. In re OCA, Inc., 552 F.3d 413, 422

(5th Cir. 2008) (citing Miller v. long-Bell Lumber Co., 222 S.W.2d 244, 246 (Tex. 1949)).

A severability clause may save a contract containing an illegal provision, however, if that

provision is not an essential part of the contract. Id. at 423–24.

       Here, the arbitration clause provides that each party must bear its own attorneys’

fees and arbitration costs and stipulates that the arbitrators will not have authority to award

attorneys’ fees to the prevailing party in an arbitration. Defs.’ Mot. Dismiss or Compel

Appx. Ex. A 2 [11.1]. The FLSA, in contrast, authorizes district courts to award attorneys’

fees to prevailing plaintiffs. 29 U.S.C. § 216(b) (“The court in such action shall, in addition

to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to

be paid by the defendant, and costs of the action.”) (emphasis added); Hensley v. Eckerhart,

461 U.S. 424, 429 (1983) (“[A] prevailing plaintiff should ordinarily recover an attorney’s

fee unless special circumstances would render such an award unjust.”) (internal quotations

omitted). The Supreme Court has held that FLSA rights may not be contractually abridged

or waived. Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981)

ORDER – PAGE 7
  Case 3:19-cv-01718-N Document 25 Filed 04/14/20              Page 8 of 13 PageID 119



(“[W]e have held that FLSA rights cannot be abridged by contract or otherwise waived

because this would nullify the purposes of the statute.”) (internal quotations omitted).

Consequently, Parrott argues that the arbitration agreement amounts to an impermissible

waiver of Parrott’s FLSA rights — specifically, the right to recover attorneys’ fees if she

prevails — and is thus void for illegality.

       The Court agrees that the arbitration agreement as written does violate the federal

statutory provision for an award of attorneys’ fees under FLSA. At minimum, FLSA

authorizes courts to award prevailing parties attorneys’ fees. Hensley, 461 U.S. at 429. A

mandatory arbitration provision categorically stripping arbitrators of authority to award

fees to a prevailing party runs afoul of this provision. See Coronado v. D.N.W. Houston,

Inc., 2015 WL 5781375, at *9 (S.D. Tex. 2015) (“Attorneys’ fees are mandatory in FLSA

actions for plaintiffs who prevail on their claims for unpaid minimum wage or overtime

compensation”).

       The inquiry does not end here, however. The employment contract containing the

arbitration agreement also contains a severability clause that provides as follows:

       If any provision of this agreement or the application thereof to any person or
       circumstance shall, for any reason and to whatever extent, be invalid or
       unenforceable, the remainder of this Agreement and the application of such
       provision to the other person or circumstance shall not be affected thereby,
       but rather shall be enforced to the greatest extent permitted by law. In the
       event that any term, paragraph, subparagraph, or portion of this Agreement
       is declared to be illegal or unenforceable, this Agreement shall, to the greatest
       extent possible, be interpreted as if that provision was not a part of this
       Agreement; it being the intent of the parties that any illegal or unenforceable
       portion of this Agreement, to the extent possible, be severable from this
       Agreement as a whole. Nevertheless, in the circumstance of a judicial,
       arbitration, or administrative determination that the business relationship
       between Licensee and the Club is something other than that of landlord and

ORDER – PAGE 8
  Case 3:19-cv-01718-N Document 25 Filed 04/14/20              Page 9 of 13 PageID 120



       tenant, the relationship between Licensee and the Club shall be controlled by
       the provisions of this Agreeement.

Defs.’ Reply Ex. B 7 [11.2] (emphasis added). Courts may sever illegal provisions of a

contract if they are not an essential part of the contract. Venture Cotton Co-op v. Freeman,

435 S.W.3d 222, 230 (Tex. 2014). “In determining an agreement’s essential purpose, the

issue is whether or not parties would have entered into the agreement absent the

unenforceable provision.” Id. (internal quotation omitted). Texas law requires courts to

give effect to the intent of the parties and to consider the entirety of the document in

question “to harmonize and give effect to all the provisions of the contract so that none will

be rendered meaningless.” Huckaba v. Ref-Chem, L.P., 892 F.3d 686, 698 (5th Cir. 2018)

(internal quotation omitted).

       Applying those principles to this agreement, the Court holds that the provision

prohibiting arbitrators from awarding attorneys’ fees to the prevailing party is not essential

to the contract and may be severed. Read in its entirety, the contract primarily displays an

intent to avoid litigation, particularly the class litigation Parrott has initiated.      The

arbitration clause itself spans nearly an entire page of the contract, and the paragraphs in

that clause that waive the right to litigation or participation in class and collective actions

are bolded and capitalized for emphasis. Defs.’ Reply Appx. Ex. B 8 [17.2]. The provision

regarding attorneys’ fees awards, in contrast, comprises just one sentence of that clause; is

not bolded, capitalized, or otherwise highlighted; and is not discussed in any other portion

of the contract. Id. Other provisions governing the conduct in arbitration — such as the

right to subpoena or cross-examine witnesses — are bolded and capitalized, which further


ORDER – PAGE 9
  Case 3:19-cv-01718-N Document 25 Filed 04/14/20            Page 10 of 13 PageID 121



suggests that the fee award provision is less central to the agreement. Id. The primary goal

of avoiding litigation, particularly class litigation, is not frustrated if a minor provision

regarding attorneys’ fees awards is struck from the agreement. Thus, the Court severs the

provision prohibiting the arbitrators from awarding attorneys’ fees to the prevailing party

and holds that the contract, without this provision, does not violate FLSA and is not void

for illegality.

       Likewise, the arbitration agreement is not unconscionable. Texas law prohibits

contracts that are substantively or procedurally unconscionable. In re Olshan Foundation

Repair Co., LLC, 328 S.W.3d 883, 892 (Tex. 2001). Substantive unconscionability relates

to the fairness of the arbitration agreement terms. Id. An agreement is substantively

unconscionable if “the clause is so one-sided that it is unconscionable under the

circumstances existing when the parties made the contract.” In re FirstMerit Bank, N.A.,

52 S.W.3d 749, 757 (Tex. 2001). A contract is also unconscionable if it precludes a litigant

from vindicating its federal statutory rights. Green Tree Fin. Corp.-Ala. v. Randolph, 531

U.S. 79, 90 (2000); In re Olshan Foundation Repair Co., LLC, 328 S.W.3d at 892. The

party seeking to invalidate the agreement bears the burden of proof. See In re Haliburton

Co., 80 S.W.3d 566, 572 (Tex. 2002).

       Here, Parrott asserts that the agreement is unconscionable because it precludes her

from vindicating her FLSA claims for two reasons: the provision does not authorize the

arbitrators to award attorneys’ fees to the prevailing party in contravention of FLSA, and

it imposes substantial costs such that she will be precluded from vindicating her federal

rights. Arbitration agreements structuring awards of attorneys’ fees outside that provided

ORDER – PAGE 10
 Case 3:19-cv-01718-N Document 25 Filed 04/14/20               Page 11 of 13 PageID 122



by FLSA’s scheme have been found unconscionable for violating FLSA. See Andrio v.

Kennedy Rig Servs., LLC, 2017 WL 6034125, at *5 (S.D. Tex. 2017) (collecting cases).

As discussed above, however, this provision is severable. Thus, it does not support

unconscionability.

       Although an arbitration agreement may be found unconscionable if it imposes

substantial costs on one of the parties such that it prevents vindicating statutory rights, the

contesting party still must prove the likelihood that it will incur prohibitive costs. Green

Tree Fin. Corp.-Ala., 531 U.S. at 92. A bare assertion that the costs are prohibitive is

insufficient. See In re Olshan Foundation Repair Co., LLC, 328 S.W.3d at 895 (“Evidence

that merely speculates about the risk of possible cost is insufficient.”). In this case, Parrott

has merely asserted that the arbitration clause’s requirement that she pay half the arbitration

costs and fees is unconscionable because she does not have sufficient resources to afford

this. Pltf.’s Resp. Mot. Dismiss or Compel Ex. A 1–2 [13.1]. Parrot has not produced a

reliable cost estimate, testimony as to the likely expense of arbitration, or any other

evidence that would provide the Court a basis to ascertain the actual costs and fees she

would incur. See In re Olshan Foundation Repair Co., LLC, 328 S.W.3d at 895 (“[P]arties

must at least provide evidence of the likely cost of their particular arbitration, through

invoices, expert testimony, reliable cost estimates, or other comparable evidence.”).

Consequently, the Court holds that she has not carried her burden of establishing that the

cost of arbitration would be substantial or prohibitive for her. The arbitration agreement is

thus not void for unconscionability on either of the grounds Parrott proffers.



ORDER – PAGE 11
 Case 3:19-cv-01718-N Document 25 Filed 04/14/20             Page 12 of 13 PageID 123



       3. The arbitrators have authority to determine whether Parrott’s FLSA claims

are within the scope of the arbitration agreement. The Fifth Circuit has characterized

arbitration clauses as either “broad” or “narrow.” Pennzoil Exploration & Prod. Co v.

Ramco Energey Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998). “Simply stated, a court should

compel arbitration, and permit the arbitrator to decide whether the dispute falls within the

clause, if the clause is ‘broad.’” Sedco, Inc. v. Petroleos Mexicanos Mexican Nat’l Oil Co.,

767 F.2d 1140, 1145 n.10 (5th Cir. 1985) (internal quotation omitted). The Fifth Circuit

construes an arbitration clause as “broad” when it contains “any dispute” language.

Complaint of Hornbeck Offshore (1984) Corp., 981 F.2d 752, 755 (5th Cir. 1993); see also

Boudoin v. Mid-Louisiana Anesthesia Consultants, Inc., 306 F. App’x 188, 192 (5th Cir.

2009). When a contract uses broad language in an arbitration clause, only “the most

forceful evidence of a purpose to exclude the claim from arbitration” may override the

presumption that the dispute is arbitrable. Papalote Creek II, LLC, 918 F.3d at 455

(internal quotation omitted).

       Here, the arbitration clause in question states that “any disputes under this

Agreement, as well as any disputes that may have arisen at any time during the relationship

between the parties” are subject to arbitration. Defs.’ Reply Appx. Ex. B 8 [11.2]

(emphasis added). This language qualifies the arbitration agreement as “broad.” Because

there is no countervailing evidence overriding this general provision in the context of FLSA

claims, much less the forceful evidence required by the Fifth Circuit, the Court holds that

Parrott’s claims are not clearly outside the scope of the agreement and must be referred to

arbitration.

ORDER – PAGE 12
    Case 3:19-cv-01718-N Document 25 Filed 04/14/20            Page 13 of 13 PageID 124



                                        CONCLUSION

        The Court severs the provision in the arbitration clause prohibiting arbitrators from

awarding attorneys’ fees and holds that Parrott’s claims are subject to a valid arbitration

agreement in the absence of this provision. Consequently, the Court orders the parties to

proceed to arbitration if they wish to litigate these claims. Because all Parrott’s claims are

subject to arbitration, the Court further exercises its discretion to dismiss this case without

prejudice.5




        Signed April 14, 2020.




                                                           ___________________________
                                                                  David C. Godbey
                                                             United States District Judge




5
 “If all of the issues raised before the district court are arbitrable, dismissal of the case is
not inappropriate.” Fedmet Corp., 194 F.3d at 678.
ORDER – PAGE 13
